Citation Nr: 0905391	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for high blood pressure.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1978 to March 
1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln. Nebraska.  

The Board notes that in May 2007, the Veteran was granted 
service connection for tinnitus.  Therefore, that issue is 
not included in this decision.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that the Veteran has a compensable bilateral hearing loss 
disability that was incurred in service, manifested within 
one year following service, or is related to service.  

3.	The competent medical evidence does not show that high 
blood pressure manifested in service, within one year 
following service, or is related to service.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.	High blood pressure was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice elements required for a 
service connection claim as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).  

In this case, the appellant was afforded a VA audiological 
examination in October 2006, but he was not provided with a 
VA examination for his high blood pressure claim.  The 
service medical records show that the Veteran did not have 
high blood pressure in service or within one year after 
service.  Although the VA records show current treatment for 
high blood pressure, there is no indication that it may be 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In view of the objective evidence of record which 
was negative for any complaints or findings of high blood 
pressure in service, the Board finds that a VA examination is 
not required.  The only evidence suggesting that high blood 
pressure is related to service is the Veteran's contentions.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (in determining whether lay 
evidence is satisfactory the Board may properly consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran).  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide a veteran with a medical nexus opinion.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (a medical opinion 
was not warranted when there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that reflected an injury or disease in service 
that may be associated with his symptoms).  

Therefore, the Board finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as sensorineural hearing loss or 
hypertension manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Bilateral Hearing Loss

In this case, the Veteran asserts that he has bilateral 
hearing loss that was caused by noise exposure in service 
while working on the flight line and in disaster 
preparedness.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The service treatment records show that the Veteran did not 
report hearing loss in service or at separation from service.  
Audiological examinations in October 1978, May 1986 and 
January 1992 do not show hearing loss.  

The medical evidence of record also does not show a bilateral 
hearing loss disability after service.  The VA examination in 
October 2006 shows that the Veteran's puretone threshold 
values and the speech recognition scores for the right and 
left ear do not meet the criteria for a hearing loss 
disability for VA purposes as set forth in 38 C.F.R. § 3.385.  

As such, service connection cannot be granted because the 
Veteran's hearing impairment does not meet the requirements 
under VA regulations to be considered a compensated 
disability.  See 38 C.F.R. § 3.385.  Additionally, as the 
auditory thresholds do not meet the regulatory requirements 
for compensation, the Veteran is also not entitled to 
presumptive service connection.  The Veteran's hearing loss 
had not manifested to a compensable degree, therefore, the 
presumption is not applicable.  Lastly, the October 2006 VA 
examiner also reviewed the claims file and opined that the 
Veteran's hearing loss was not related to service because the 
separation examination showed normal hearing.  

The Board has considered the contentions of the Veteran that 
he has hearing loss that is related to service; however, the 
Veteran has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board notes that 
while the Veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  Id.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss because the Veteran's hearing loss does not meet 
the regulatory threshold to be considered disabling and the 
medical evidence does not link the Veteran's hearing loss to 
noise exposure in service. Therefore, the benefit-of-the-
doubt rule does not apply and the Veteran's claim for service 
connection for bilateral hearing loss must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



High Blood Pressure

The VA treatment records show that the Veteran has a current 
diagnosis of high blood pressure.  

The Veteran did not report high blood pressure in service.  
The service treatment records also do not show high blood 
pressure in service.  In October 1978 the Veteran's blood 
pressure was 126/74; in May 1986 it was 130/90 and in January 
1992 it was 116/70.  

Additionally, the Board notes that there is no medical 
evidence depicting symptoms of or a diagnosis of high blood 
pressure within one year after separation from service.  
Therefore, service connection cannot be presumed.  See 38 
C.F.R. §§ 3.307, 3.309.

The Board finds that service connection cannot be granted for 
high blood pressure because there is no medical evidence of 
record relating high blood pressure to service.  The medical 
evidence of record does not show high blood pressure until 
many years after service.  This lapse in time weighs against 
the Veteran's claim.  Furthermore, there is no medical 
opinion of record suggesting that high blood pressure may be 
related to service.  Without competent medical evidence 
linking the Veteran's disability to service, service 
connection is not warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his high blood pressure and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the evidence of record does not show high blood 
pressure in service or a nexus between the Veteran's current 
disability and service.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the Veteran's claim for service 
connection for high blood pressure must be denied.  See 38 
U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for high blood pressure is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


